Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed August 27, 2020 for the patent application 17/003,992.

Status of Claims
2.	Claim 1-8 are presented for examination in this office action. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (U.S. Publication Number: 2016/0033956).
As to independent claim 1, Miyazaki discloses a machining control device for a machine tool configured to perform machining control for a workpiece using a machining program including a machining path and a non- machining path, comprising: 
a machining program acquisitor configured to read the machining program for each predetermined reading unit (e.g., readout process is performed a predetermined number of times at predetermined intervals or is started in spare time between opportunities for the execution process and the analysis process) (see Paragraph [0075]); 
a machining controller configured to control a machining operation of the machine tool based on the machining program read by the machining program acquisitor (e.g., numerical controller capable of controlling timing of readout and buffering of a machining program and timing of operation execution based on the machining program if the transfer rate of the machining program is low) (see Paragraph [0015]); 
a simulation executor configured to perform a machining simulation by sequentially reading out the machining program read by the machining program acquisitor (e.g., machining program executable form storage area 161 is a first-in, first-out FIFO buffer, and pieces of data in executable form are sequentially passed to the block execution unit 120 in order from one stored earliest) (see Paragraph [0046]); and 
a buffer state discriminator configured to discriminate a buffer state of the machining program acquisitor, based on the result of the machining simulation, the machining controller being configured to perform control to stop machining on the non-machining path short of the position of occurrence of insufficient buffering if the insufficient buffering is discriminated by the buffer state discriminator (e.g., machining program includes one or a plurality of buffering points, and the automatic operation execution unit includes a buffering completion checking result holding unit for checking whether a portion of the machining program to be buffered includes the buffering point and holding a result of the checking in the buffering of the portion of the machining program in the internal memory, an execution checking result holding unit for, when the automatic operation execution unit executes a portion of the machining program buffered in the internal memory, checking whether the portion of the machining program to be executed includes the buffering point and holding a result of the checking, a comparison unit for comparing the result held by the buffering completion checking result holding unit with the result held by the execution checking result holding unit, and an execution unit for performing any one of continuation, suspension, and resumption of the automatic operation based on a result of the comparison) (see Paragraph [0016]).
As to independent claim 5, Miyazaki discloses a machining control method for a machine tool configured to perform machining control for a workpiece using a machining program including a machining path and a non- machining path, comprising (e.g., numerical controller capable of controlling timing of readout and buffering of a machining program and timing of operation execution based on the machining program if the transfer rate of the machining program is low) (see Paragraph [0015]): 
reading the machining program for each predetermined reading unit, in controlling a machining operation of the machine tool based on the read machining program, the method further comprising (e.g., readout process is performed a predetermined number of times at predetermined intervals or is started in spare time between opportunities for the execution process and the analysis process) (see Paragraph [0075]): 
performing a machining simulation by sequentially reading out the read machining program and discriminating a buffer state of the machining program based on the result of the machining simulation (e.g., machining program executable form storage area 161 is a first-in, first-out FIFO buffer, and pieces of data in executable form are sequentially passed to the block execution unit 120 in order from one stored earliest) (see Paragraph [0046]); and 
stopping machining on the non-machining path short of the position of occurrence of insufficient buffering if the insufficient buffering is discriminated (e.g., machining program includes one or a plurality of buffering points, and the automatic operation execution unit includes a buffering completion checking result holding unit for checking whether a portion of the machining program to be buffered includes the buffering point and holding a result of the checking in the buffering of the portion of the machining program in the internal memory, an execution checking result holding unit for, when the automatic operation execution unit executes a portion of the machining program buffered in the internal memory, checking whether the portion of the machining program to be executed includes the buffering point and holding a result of the checking, a comparison unit for comparing the result held by the buffering completion checking result holding unit with the result held by the execution checking result holding unit, and an execution unit for performing any one of continuation, suspension, and resumption of the automatic operation based on a result of the comparison) (see Paragraph [0016]).
As to dependent claim 2, Miyazaki teaches the machining control device according to claim 1, wherein the machining controller continues control to stop the machining until it is discriminated that the state of insufficient buffering is cancelled after the insufficient buffering is once discriminated by the buffer state discriminator (e.g., numerical controller can perform operation after completion of buffering of a portion of a machining program between buffering point instructions and, if buffering is uncompleted, suspends the operation and retreat a tool according to settings) (see Paragraph [0022]).
As to dependent claim 3, Miyazaki teaches the machining control device according to claim 2, wherein the machining controller further performs control to move the position of a tool to the trailing end of the non- machining path while the insufficient buffering continues to be discriminated by the buffer state discriminator (e.g., numerical controller detects a position where a direction of motion of a tool is reversed e.g., an end face of a workpiece from a partial area which is determined to have an invalid size as a result of the diagnosis by analyzing the machining program and newly inserts a buffering point dedicated instruction at the position) (see Paragraph [0021]).
As to dependent claim 4, Miyazaki teaches the machining control device according to claim 1, wherein the machining controller performs control to resume the machining if it is discriminated by the buffer state discriminator that the machining program for the range from the current non-machining path on which the machining is stopped, via a machining path next thereto, to a further next non-machining path is accumulated by the machining program acquisitor (e.g., a tool retreat setting unit 190 in which setting information including whether to permit tool retreat, a tool retreat direction, and a tool retreat amount is saved are also included in the automatic operation execution unit) (see Paragraph [0045]).
As to dependent claim 6, Miyazaki teaches the machining control method according to claim 5, wherein the machining is stopped until it is discriminated that the state of insufficient buffering is cancelled after the insufficient buffering is once discriminated (e.g., numerical controller can perform operation after completion of buffering of a portion of a machining program between buffering point instructions and, if buffering is uncompleted, suspends the operation and retreat a tool according to settings) (see Paragraph [0022]).
As to dependent claim 7, Miyazaki teaches the machining control method according to claim 6, wherein the position of a tool is moved to the trailing end of the non-machining path while the insufficient buffering continues to be discriminated (e.g., numerical controller detects a position where a direction of motion of a tool is reversed e.g., an end face of a workpiece from a partial area which is determined to have an invalid size as a result of the diagnosis by analyzing the machining program and newly inserts a buffering point dedicated instruction at the position) (see Paragraph [0021]).
As to dependent claim 8, Miyazaki teaches the machining control method according to claim 5, wherein the machining is resumed if it is discriminated that the machining program for the range from the current non- machining path on which the machining is stopped, via a machining path next thereto, to a further next non-machining path is accumulated (e.g., a tool retreat setting unit 190 in which setting information including whether to permit tool retreat, a tool retreat direction, and a tool retreat amount is saved are also included in the automatic operation execution unit) (see Paragraph [0045]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117